Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 07/06/2020 and 11/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Amendment
3.	The amendment filed 06/09/2022 has been entered. Independent claims 1, 32, and 33 were amended by the Applicant without the addition of new matter. Additionally claims 2, 19, and 31 were cancelled, but their subject matter was introduced into claim 1, changing the scope of the claims. Overall, Applicant’s amendments to the claims have overcome each claim objection,  35 USC § 112 rejection, and 35 USC § 103 rejection previously set forth in the Final Office Action mailed 04/26/2022. 
4. 	Independent claim 1 is allowed, along with claims 3, 5, 8-9, and 29-30 depending directly and
indirectly from said independent claim. Also, independent claim 32 is allowed. Lastly, independent claim 33 is allowed, along with claims 34-40 depending directly and indirectly from said independent claim.
5.	The following is an examiner’s statement of reasons for allowance: The amendments to claims
1, 3, 5, 8-9, 29-30 and 32-40 are persuasive and overcome previous claim objections,  35 USC § 112 rejections, and 35 USC § 103 rejections.
6.	Claim 1 has been amended to include cancelled claims 2, 19, and 31. The closest relied upon prior art of record is Voix et al. (U.S. Patent Pub. No. 20110158421), Harper (U.S. Patent Pub. No. 20090010475), and Brown (U.S. Patent Pub. No. 20160022499).
Voix discloses an earplug 1 (Paragraph 30 and Figure 1, ear device 1 comprising main body 2) for selective attenuation of sound from the environment reaching the inner ear of a user (Paragraph 30 and Figure 3, The main body 2 might have at least two filtering modes, such as filtering modes I, II and III), the earplug 1 comprising a body 2,20’ (Paragraph 30 and Figure 3, main body 2 and protrusion 20’) having a first sound path 24' (Paragraph 31 and Figures 4a-5, derivative canal 24' extending through main body 2) and a second south path 24'' (Paragraph 31 and Figures 4a-5, derivative canal 24'' extend through main body 2) extending through the body 2,20’, the earplug 1 further comprising: a top wall 16 (Paragraph 30 and Figures 3-5, outermost face 16) of the body 2,20’ with a first inlet (Paragraph 31 and Figures 4a-5, each of the three derivative canals 24', 24'' and 24''' have a respective inlet facing ambient air) facing ambient air of the environment and a second inlet (Paragraph 31 and Figures 4a-5, each of the three derivative canals 24', 24'' and 24''' have a respective inlet facing ambient air) facing the ambient air of the environment, the first inlet opening to the first sound path 24' and the second inlet opening to the second sound path 24’’; an acoustic filter (Paragraph 31 and Figures 4a-5, derivative canals 24', 24'' filled with a respective filtering material 25', 25'', which is construed a as a mesh. Also the derivative canals 24’,24’’,24’’’ include an acoustic chamber and lower acoustic port) arranged in each of the sound paths 24', 24'', each acoustic filter having a different attenuation of sound passing the acoustic filter (Paragraph 31, filtering material 25’,25’’ in interior of each derivative canals 24', 24'' is a different material to let through only a specific range or level of sound frequencies to provide three modes of sound attenuation); a cover 22 (Paragraph 32, knob 22 arranged on outermost face 16 of the main body 2) attached to the body 2,20’ and slidable (Paragraph 32 and Figure 5, The knob 22 is rotatably attached to the outermost face 16 of the main body 2 so as to easily allow a wearer to turn the knob 22 towards the desired filtering mode I, II or III. Knob 22 slides to different positions as it continuously contacts with the outermost face 16) with respect to the top wall 16 between a first position (Paragraph 32, channel 30 formed in inner face of knob 22 aligns with derivative canal 24’’) that covers the first inlet and exposes the second inlet to the ambient air so as to activate the second south path 24’’ and deactivate the first sound path 24’, and a second position (Paragraph 32, channel 30 formed in inner face of knob 22 aligns with derivative canal 24’) that covers the second inlet and exposes the first inlet to the ambient air so as to activate the first sound path 24’ and deactivate the second sound path 24’’.
Harper teaches a pair of analogous earplugs 104,105 (Paragraphs 27 and Figure 3, left and right earbud transducers 104,105 with mechanical housings 204,204); and a magnet 304,305 (Paragraph 27 and Figure 3, left and right magnets 304,305 retained on mechanical housings 204,204) retained by the earplug 104,105 and positioned to magnetically connect (Paragraph 27 and Figure 4, The user 10 then moves or pulls the ear-bud transducers 105, 104 together, such that the magnets 305, 304 attract the ear-bud transducers 105, 104 and hold them securely together) the earplugs 104,105 of the pair to each other.
Brown teaches an analogous earplug 10 (Paragraph 21 and Figure 1, adjustably attenuating ear plug 10) comprising an insert 26 (Paragraphs 27, 34, and Figure 2, mated disk 26 with stubs 50 for engagement with openings 24a for facilitating insertion) located in the analogous body 12 (Paragraph 22 and Figure 2, flexible body 12) and having the analogous acoustic filters 32 (Paragraph 28 and Figure 2, at least one hole 32 defines the sound paths that form the chambers and ports of the acoustic filter) of the analogous sound paths 32. 
Neither Voix nor the prior art of record teach or render obvious “wherein, for each earplug, the first and the second acoustic filters comprise an acoustic mesh or an acoustic membrane that covers both the first passage of the insert and the second passage of the insert,” in combination with the other recited elements of claim 1. 
Claim 29 has been amended to overcome all previous claim objections. 
6.	Claim 32 has been amended to include “a pair of earplugs, each earplug for selective attenuation of sound from the environment reaching a respective inner ear of a user, each earplug comprising a body having a first sound path and a second sound path extending through the body, each earplug further comprising: a top wall of the body with a first inlet facing ambient air of the environment and a second inlet facing the ambient air of the environment, the first inlet opening to the first sound path and the second inlet opening to the second sound path, an acoustic filter arranged in each of the sound paths, each acoustic filter having a different attenuation of sound passing the acoustic filter, a cover attached to the body and slidable with respect to the top wall between a first position that covers the first inlet and exposes the second inlet to the ambient air so as to activate the second sound path and deactivate the first sound path, and a second position that covers the second inlet and exposes the first inlet to the ambient air so as to activate the first sound path and deactivate the second sound path, and a magnet retained by the earplug and positioned to magnetically connect the earplugs of the pair to each other”. The closest relied upon prior art of record is Voix et al. (U.S. Patent Pub. No. 20110158421) and De Jong (U.S. Patent Pub. No. 20190254877).
Voix discloses an earplug 1 (Paragraph 30 and Figure 1, ear device 1 comprising main body 2) wherein a cover comprises a disc 22 (Voix, Paragraph 32, knob disc 22 retained on outermost face 16 of the main body 2) retained by the body 2,20’ (Voix, Paragraph 32).
De Jong teaches a rubber seal (Paragraph 54, A suitable choice of material for the cone, such as a rubber-like material such as TPE, ensures in combination with the bias that the cone is both sealing and readily rotatable) that forms an airtight seal over the covered one (Paragraphs 52, 54, proper separation of the acoustic couplings 61,62,63 and preventing leakage of sound via the acoustic couplings, thereby forming an airtight seal) of the inlets 61,62,63 (Paragraphs 52, 54, opening channels 61,62,63 form the inlets of the acoustic couplings).
Neither Voix nor the prior art of record teach or render obvious “the cover comprises a disc retained by the body and a silicone rubber seal that forms an airtight seal over the covered one of the inlets” in combination with the other recited elements of claim 32. 
7.	Claim 33 has been amended to overcome all previous 35 USC § 112(b) rejections. The closest relied upon prior art of record is Voix et al. (U.S. Patent Pub. No. 20110158421), Berg et al. (U.S. Patent Pub. No. 20060042865), Brown (U.S. Patent Pub. No. 20160022499), and Boyle et al. (U.S. Patent Pub. No. 20140072161).
Voix discloses an earplug 1 (Paragraph 30 and Figure 1, ear device 1 comprising main body 2), comprising: a body 2,20’ (Paragraph 30 and Figure 3, main body 2 and tubular protrusion 20’ with hollow interior formed by canals 24,24’,24’’,24’’’ inserted into ear) having a hollow interior comprising: a tubular portion 20’ configured for insertion into an ear of a user and surrounding a through bore portion 24 of the hollow interior that extends from an output opening 24 of the earplug 1 at a lower end of the tubular portion 20’ to an upper end of the tubular portion 20’, and an upper body portion 2 having a primary wall 16 (Paragraph 30 and Figures 3-5, outermost face 16) facing away from the user, the primary wall 16 having a first opening 24’ (Paragraph 31 and Figures 4a-5, each of the three derivative canals 24', 24'' and 24''' have a respective inlet facing ambient air) forming a first inlet port into the hollow interior and a second opening 24’’ (Paragraph 31 and Figures 4a-5) distinct from the first opening 24, the second opening 24’’ forming a second inlet port into the hollow interior, and the upper body portion 2 surrounding a first acoustic pathway 24’ extending from the first inlet port to the through bore 24 at the upper end of the tubular portion 20’ and a second acoustic pathway 24’’distinct from the first acoustic pathway 24’ extending from the second inlet port to the through bore 24 at the upper end of the tubular portion 20’; a first acoustic mesh 25’ (Paragraph 31, filtering material 25’,25’’ in interior of each derivative canals 24', 24'' is a different material to let through only a specific range or level of sound frequencies to provide three modes of sound attenuation) that covers the first opening 24’ and another acoustic mesh 25’’ (Paragraph 31) that covers the second opening 24’’; and a cover 22 (Paragraph 32, knob 22 arranged on outermost face 16 of the main body 2) attached to the body 2,20’ and slidable (Paragraph 32 and Figure 5, The knob 22 is rotatably attached to the outermost face 16 of the main body 2 so as to easily allow a wearer to turn the knob 22 towards the desired filtering mode I, II or III. Knob 22 slides to different positions as it continuously contacts with the outermost face 16)  with respect to the primary wall 16 between a first position (Paragraph 32, channel 30 formed in inner face of knob 22 aligns with derivative canal 24’’) in which the cover 22 forms a seal over the first opening 24’ and exposes the second opening 24’’ to ambient air and a second position (Paragraph 32, channel 30 formed in inner face of knob 22 aligns with derivative canal 24’) in which the cover 22 forms a seal over the second opening 24’’ and exposes the first opening 24’ to the ambient air so as to selectively activate the attenuation of one of the first acoustic pathway 24’ or the second acoustic pathway 24’’ at a time.
Berg teaches a second acoustic membrane 31 (Paragraphs 27-28 and Figures 3-4, passive acoustic filter element 31 consists of a membrane) that traverses the first acoustic pathway (Paragraphs 27-28 and Figures 2-3, passive acoustic filter elements 21 and 31 are construed as membranes and the space between the acoustic filter elements 21 and 31 within the orifices 20,30 is considered an acoustic chamber) between the first acoustic membrane or mesh 21 (Paragraphs 27-28 and Figures 3-4, passive acoustic filter element 21 consists of a membrane 26) and the through bore 20,30 such that attenuation of sound by the first acoustic pathway (Modification of Voix in view of Berg) is different from attenuation of sound by the second acoustic pathway.
Brown teaches an insert 26 (Paragraphs 27, 34, and Figure 2, mated disk 26 with stubs 50 for engagement with openings 24a for facilitating insertion) with the first and second sound passages 32 (Paragraph 28 and Figure 2, at least one hole 32 defines the sound paths that form the chambers and ports of the acoustic filter).
Boyle teaches an acoustic mesh or an acoustic membrane 134 (Paragraphs 23 and 26, heat staking screens 134) that covers a first upper acoustic port 132 (Paragraphs 23, 26, and Figure 1, additional ports 132 form an upper acoustic port between an inlet and water resistance screen 134), a second upper acoustic port 132 (Paragraphs 23, 26, and Figure 1, additional ports 132 form an upper acoustic port between an inlet and water resistance screen 134).
Neither Voix nor the prior art of record teach or render obvious “a first acoustic membrane or mesh that covers both the first opening and the second opening,” in combination with the other recited elements of claim 33.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786